 1
 2
 3
 4
 5
 6
 7
 8                 UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10
11
12 SAMUEL LOVE,                  )   CV 18-00190-RSWL-SP
                                 )
13                Plaintiff,     )
                                 )   JUDGMENT
14                               )
         v.                      )
15                               )
                                 )
16   WALTER W. CARNWRIGHT,       )
     Trustee of the Carnwright   )
17   Family Trust; MARILYN K.    )
     CARNWRIGHT, Trustee of the )
18   Carnwright Family Trust;    )
     CARNWRIGHT LEGACY, LLC, a   )
19   California Limited          )
     Liability Company; and DOES )
20   1-10,                       )
                                 )
21                Defendants.    )
22       WHEREAS, on November 26, 2019, this Court GRANTED
23 Defendant    Walter W. Carnwright, Trustee of the
24 Carnwright Family Trust, Defendant Marilyn K.
25 Carnwright, Trustee of the Carnwright Family Trust (,
26 and Defendant Carnwright Legacy, LLC’s (“Carnwright
27 Legacy”), (collectively, “Defendants”) Motion for
28 Summary Judgment as to the ADA claim[32] against
                                1
 1 Plaintiff Samuel Love,
 2     IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
 3 judgment is entered in favor of Defendants as to the
 4 ADA claim, in accordance with this Court’s previous
 5 Order granting Defendants’ Motion for Summary Judgment.
 6   As the Unruh Act claim has been dismissed and no
 7 defendants remain, the clerk shall close this matter.
 8
 9
10 IT IS SO ORDERED.
11
                   26
12 DATED: November __, 2019       /s/ Ronald S.W. Lew

13                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              2
